Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 1 of 23 PageID #: 3275




       Rhode Island Consent Decree and Interim Settlement Agreement

              Interim Progress Review by the Court Monitor:
       Assessment of the State’s Quarterly Report for the Period Ending
                             September 30, 2018



  Introduction

  The State prepares and submits to the Court Monitor quarterly reports documenting the status
  of the State’s efforts to meet the requirements and performance benchmarks set by the Consent
  Decree, ISA and related court orders. The quarterly reports additionally describe progress the
  State is making on the implementation of specific programmatic actions that have been
  recommended by the Court Monitor following regular reviews and site visits. The information
  provided in these reports is discussed during regular meetings between the State, the U.S.
  Department of Justice and the Court Monitor. These meetings are designed to update the
  Parties on current activities, identify barriers to accomplishing Consent Decree and ISA
  objectives, and ensure a common understanding of key of performance expectations.

  The reporting format for this quarterly review differs from that regularly used by the Monitor
  to document the State’s progress on achieving Consent Decree and ISA outcomes. Quarterly
  reports are generated by the State to describe actions that have been taken during the quarterly
  reporting period to address specific benchmarks, implement changes recommended in previous
  reports, or to document new initiatives or activities. The State’s quarterly reports include an
  executive summary that provides a general overview of the activities that have taken place
  during the previous quarter. Progress on meeting specific requirements or performance
  benchmarks is described by the State in several detailed appendices that are attached to the
  executive summary. The Monitor examines and assesses the information that is provided and
  may request additional materials and documentation, or issue recommended actions that need
  to be taken by the State to come into or achieve compliance. Quarterly reports inform the focus
  and direction of subsequent site visits and related program reviews.

  This Interim Progress Review by the Court Monitor reports on progress achieved by the State in
  meeting key Consent Decree and ISA requirements during the calendar quarter ending
  September 30, 2018. To improve readability, the organization of this document follows the
  structure and format of the State’s quarterly report. Major section headings reference the topical
  areas covered by each of the attachments included in the State’s report. References are provided
  to individual Consent Decree/ISA provisions and benchmarks to align with the Consent Decree
  and ISA provisions. The review summarizes information provided by the State on the status of
  current activities, identifies accomplishments, barriers, and the steps that the State is taking to
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 2 of 23 PageID #: 3276



  address each of the various provisions and requirements. Where appropriate, recommended
  actions are included by the Monitor to identify particular steps that the State needs to take to
  comply with Consent Decree or ISA requirements.



  Attachment A – Consent Decree Data Report



        1. Supported Employment Placements, Career Development Planning, Benefits Planning
           and Weekly Hours Worked (Consent Decree/ISA Sections IV, V, VII, VIII).

            Status: The Consent Decree Quarterly Data Report continues to improve, providing
            important information on the State’s progress on achieving key performance
            benchmarks.

            Recommendation: As stated above, DDD is requested to expand the Quarterly Consent
            Decree Data Report to include additional separate sections recording the numbers of
            supported employment placements, career development plans, benefits plans and
            average weekly supported employment work hours for members of the Birch Look Back
            Target Population.

        2. Benefits Planning (CD §IV[6]; ISA §IV[8]).

            Status: The State reports that the numbers of Benefits Plans increased during the
            reporting quarter. 1 Progress on meeting this requirement is noted. Data from the most
            recent Consent Decree Quarterly report reveals increases over the previous quarter in
            the numbers of target population members with benefits plans overall (up by 57
            individuals), as well as the numbers of individuals with benefits plans who are engaged
            in supported employment (up by 47 individuals). While improvements have been made,
            the data also indicate that benefits plans are in place for only 52% of individuals who are
            working in supported employment. This number is well below the 100% required by the
            Consent Decree.

            With respect to the ISA, quarterly data on employment and related service outcomes
            achieved by the Birch Exit or “Look Back” Population reported in the Original Combined
            Tool ISA June 2018, reveals that only ten (10) of 89 individuals have benefits plans in
            place as of June 30, 2018. This data is not consistent, however, with information
            provided by the Sherlock Survey for Community Work Services (Easter Seals of Rhode



  1   Consent Decree Data Report for the Quarter Ending September 30, 2018.


                                                                                                      2
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 3 of 23 PageID #: 3277



        Island) for the quarter ending March 31, 2018 which reports that 22 ISA target
        population members have benefits plans in place.

        Recommended Actions: DDD has assumed responsibility for the provision of adult
        employment and day services for members of the Birch Exit or “Look Back” Target
        Population through an agreement with PPSD. Individuals in the Birch Lookback Target
        Population also are covered by the Consent Decree. To ensure information is accurately
        recorded for each target population under each agreement, service data pertaining to the
        Look Back population must be reported in the Consent Decree database and also tracked
        separately for the ISA.

        To improve the ability to track this information consistent with the Consent Decree and
        ISA, DDD is requested to include additional sections in the Consent Decree Quarterly
        Data Report to document and record the unduplicated number of supported
        employment placements, benefits plans, career development plans and average weekly
        hours worked for members of the Birch Look Back Target Population on an ongoing
        basis beginning with the report for the quarter ending December 31, 2018 that will be
        submitted on January 31, 2019.

     Note: The State completed the recommended actions described above (see Quarterly Report
     for the Period Ending December 31, 2019).



  Attachment B - Provider Capacity Report §XI[1]&[2]



        Status. Attachment B notes that two provider agencies, CWS and WORK are increasing
        their capacity to provide day and employment services. DDD noted in previous
        discussions that CWS was prohibited from serving additional individuals with
        supported employment services until it provided supported employment placements to
        all of the ISA target population members currently receiving services. Has something
        changed? Please describe.

        Attachment B provides a comprehensive summary of the status of individuals who are
        active but do not have service authorizations. As referenced in CD §XI(1), the state must
        provide sufficient capacity of supported employment and integrated day services
        providers consistent with the terms of the CD. DDD must ensure that individuals
        receiving ADH/DHS services, home health services, or long-term care (LTC) nursing
        services are not choosing these options because they are unable to receive the supports
        they want and need through the existing DD provider system in a timely fashion.




                                                                                                  3
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 4 of 23 PageID #: 3278



         Recommended Actions: DDD must provide information or data to indicate that active
         individuals who do not have DD service authorizations and are receiving alternative
         services affirm that they: (a) understand the support options they are entitled to receive
         from DDD under the Consent Decree, (b) have made an informed decision not to pursue
         DD services, and (c) have not chosen the alternative services because they were unable
         to access DDD services when needed.

         It is important to note that the State provided a summary reporting on 65 Consent
         Decree and ISA Target Population members who are receiving day or employment
         services from seven adult day health providers not licensed by BHDDH/DDD. Data
         included the average hours of services received by each individual each week.
         Additional steps will be taken by the Court Monitor to respond to recommended action
         (a) – (c) described above.



  Quality Improvement Initiative Attachments C, D, E, & F Ref. Report of the Court Monitor on
  Rhode Island Consent Decree Compliance filed on April 6, 2018.



  Attachment C - Quality Improvement Plan (§XV).



         Status. Attachment C provides helpful updates on the status of ongoing quality
         improvement activities. These status reports indicate that several goals and objectives
         will be accomplished when the new regulations are promulgated. The State indicates
         that specific information will be provided in the upcoming quarterly report issued on
         January 31, 2019.



  Attachment D - Quality Improvement Narrative (§XV[1]-[5]).



     Goal #1. Establish an Organization Structure to Support a Quality Program within BHDDH.

         Status: DDD increased the number of staff devoted to quality improvement and
         provider review as requested by the Monitor in the Review filed on April 6, 2018.
         BHDDH-DDD also confirmed that an additional 6 staff have been brought to the
         Division in several key areas including an operations manager, social caseworker
         supervisor and a data analyst. These positions will have a positive impact on the
         Division’s ability to carry out Consent Decree and ISA related activities, as well as
         others.


                                                                                                   4
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 5 of 23 PageID #: 3279




        DDD also reports on its use of data to assess service outcomes related to policy and
        planning, citing examples of two projects. The first report, included as Appendix U, is a
        collection of data points and charts related to the Person-centered Supported
        Employment Program (PCSEP). The report shows the array of information being
        gathered on service costs and utilization and is a good first step in the determination
        and assessment of key variables that may influence the achievement of the supported
        employment and integrated day services outcomes required by the Consent Decree.
        The second project “involves a longitudinal assessment of youth in transition timelines
        and trends specific to eligibility, assessment and access to services.”

     Goal #2. Establish a Quality Review Program for DDO Providers.

        Status: A provider self-assessment of the status of integrated day services was launched
        by DDD in August 2018 with 21 providers of day services. The self-assessment was
        designed to: (a) Gather general information on the current organization and status of
        integrated day services in the DD system; (b) document the actions provider agencies
        are currently taking to transition day services from segregated facility-based programs
        to integrated and individualized day services and supports, and (c) identify progress
        and challenges towards meeting the requirements of the HCBS Final Rule. The findings
        from the self-assessment are intended to be used to informed consultative reviews
        planned for 2019.

        DDD, in collaboration with ORS, prepared a new employment review tool to replace the
        one used by ORS during previous reviews. The new tool was reviewed and approved by
        the Court Monitor. It includes key performance indicators and service requirement
        expectations that are in alignment with employment standards developed with
        stakeholders and will guide future employment reviews conducted by the two state
        agencies through 2020. Two DDD-ORS joint reviews were conducted during the quarter
        ending September 30, 2018.

        DDD conducts monthly reviews of agencies participating in the PCSEP program,
        sampling of case records, interviewing participants and staff, contacting employer
        partners, and providing technical assistance where needed. During the quarter ending
        September 30, 2018, a total of 60 reviews were conducted of provider agencies that
        included the assessment of 118 ISPs/CDPs using the established rubric. DDD reports
        that in response to the fidelity measures developed to assess the Sherlock Center’s PCP
        facilitator pilot program, the Division has recognized the need to revise the current
        ISP/CDP rubric to more closely align with the person-centered thinking components.
        This will be finalized and implemented in the upcoming quarter.




                                                                                                    5
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 6 of 23 PageID #: 3280



        Recommended Actions: Recognizing that the following may be DDD’s intent, it is
        recommended that DDD incorporate the Quality Indicators outlined in the Rhode Island
        Person-Centered Thinking Guide (Version 1 February 2018 pp 5-8) as a part of its ISP/CDP
        assessment rubric.

     Goal #3. Finalize New Regulations, Policies, and Standards Related to Service Design and
     Quality (§XV[2]).

        Status: DDD’s proposed certification standards and draft regulations were completed,
        submitted and reviewed by the Office of Regulatory Reform. A public hearing was held
        on September 18 and the public comment period ended on October 18, 2018. During the
        hearing, BHDDH was commended for the engagement of stakeholders throughout the
        entire process and for proposing a set of contemporary regulations that reflect and
        promote a person-centered system of services.

     Goal #4. Improve Data Collection, Data Quality, and Reporting

        Status: Implementation of DDD’s case management IT system is underway. A new
        software release was planned for the end of November. In October, RICLAS and State
        social caseworkers began using the system in production for demographics, secure
        communications, case notes, and incident reporting. Plans call for a pilot group of 5
        providers to begin using the limited system in October with full roll out to all providers
        in January.

     Goal #5. Improve Communication with and from Stakeholders, and Improve Transparency,
     Quality and Availability of Information from BHDDH (§X).

        Status: DDD continues to expand and improve its efforts to inform, communicate and
        collaborate with stakeholders regarding service related issues and concerns. The DD
        Advisory Council, comprising about 20 members representing consumers, advocates,
        family members, providers, the RIDLC, RIPIN and the DD Council, continues to meet
        on a bi-monthly basis. Agendas have included HCBS, transportation, self-employment,
        integrated day and employment standards, measuring quality in self-directed services,
        satisfaction surveys, person-centered planning and the ISP/CDP rubric. In addition,
        quarterly community forums were held to discuss a wide variety of topics. The forum
        held on September 11, 2018 was live streamed on Facebook and included questions from
        viewers, a community lead panel on informed choice and participation by the Court
        Monitor.

        Additional activities included:




                                                                                                     6
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 7 of 23 PageID #: 3281



        x   DDD translated website materials and postings into Spanish
        x   RIPIN has updated its transition materials in response to feedback and requests.
        x   Advocates in Action continues to assist with alternate formats and simplifying
            language.
        x   DDD posted technical bulletins on: the variance process, retirement age, reporting
            requirements and the Integrated Community Employment Reporting Form,
            allowable costs in self-directed services, the ORS wait list, requirements for ISP-CDP,
            and transportation.
        x   DDD has developed Info Briefs, one on Assistive Technology and another on
            Employment. Briefs were disseminated through a consumer mailing, at the
            community forum, were made available to community partners and on the website.
        x   Advocates in Action completed its Advocates in Action Day Dream Believers Survey to
            assess day and employment supports, outcomes, and satisfaction in the second part
            of FY18. The survey had separate tracks for those employed and those not employed.
            The findings suggested that people with IDD want to be self-sufficient, competent,
            and fulfilled in doing work they choose, just like the rest of the population. The most
            common reason for dissatisfaction with a job was the desire to work more hours.
        x   DDD launched a bi-monthly Fiscal Intermediary workgroup to increase
            communication around self-directed services and begin to explore the scope and
            implementation requirements of Electronic Visit Verification (EVV).
        x   DDD’s Anne LeClerc and Tracey Cunningham launched a support coordination
            series with the support coordinators from all DDOs. This series was in response to
            feedback from DDD SCWs who participate in ISPs and ISP reviews and who
            recognized this as a need and an opportunity. The first meeting was held in
            September and drew over 100 support coordinators.



  Attachment E: Quality Improvement Narrative Summary - ORS (§XV[1]-[5]).



        Status: ORS collaborated with DDD in the development of the Supported Employment
        Review Tool as described above. The two state agencies developed a joint process for
        conducting provider quality reviews including timeframes for requested information,
        and other logistical activities needed to complete reviews on a monthly basis. DDD will
        review areas that are addressed by DDD Certification Standards and ORS will focus on
        the quality of the employment services, quality of communication to both the
        individual and the Vocational Counselor, the provider’s ability to accurately report
        services and bill accordingly, and whether employment outcomes reflect a variety of
        jobs found in the local labor market and meet the criteria of competitive integrated
        employment. ORS also will assess the types of employment situations being obtained



                                                                                                  7
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 8 of 23 PageID #: 3282



         to ensure they are within the individual’s interests, skills, and abilities. DDD will assess
         the alignment of the ISP and CDP to the employment placements attained.

         ORS will take the lead on the reviews until the end of 2018 to provide the new DDD
         staff sufficient time to be trained on this new QI process. DDD will then be the lead
         agency to initiate the reviews from the first contact with the provider to submitting the
         final report to the Consent Decree Coordinator. The CDC will include these reports
         with the quarterly report to the Court Monitor to demonstrate compliance with the
         Consent Decree.


         As of September 30, 2018, quarterly reviews had been completed with two provider
         organizations.


  Attachment F: Birch On-Site Review Summary (ISA §XV and related as indicated)


         Status: Attachment F2 summarizes the results of RIDE’s review of PPSD’s progress on
         meeting select ISA requirements during the quarter ending September 30, 2018,
         consistent with the development and implementation of a quality improvement
         initiative outlined in Section XV of the ISA. This report provides a general summary of
         RIDE’s review of activities at PPSD but does not include sufficient data to confirm that
         the review or reviews took place or to document the current status of PPSD’s
         accomplishment of key activities, consistent with ISA §XV(2)(c),(d), & (e).

         Recommended Actions: The following recommended actions must be taken to address
         the areas and issues identified. Please submit responses to items a – d below in the
         State’s Quarterly Report for the quarter ending March 31, 2019.

         a. §VII Career Development Planning. Attachment F indicates that “All youth in
            Mount Pleasant High School target population currently maintain a CDP based on
            the RIDE special education census data (June 2018).”

             Please confirm that RIDE has independently verified this data by an examination of
             records at PPSD and the results of that review.

         b. §VIII(6) Trial Work Experiences. Information is provided on PPSD’s methods for
            tracking this information. It is not clear that RIDE has verified that that all youth in


  2Rhode Island Department of Education Birch Quarterly On-Site Review Conducted September 27, 2018
  Interim Settlement Agreement Requirements



                                                                                                        8
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 9 of 23 PageID #: 3283



            transition have received a meaningful opportunity to experience at least two trial
            work experiences. ISA Target Population members may choose to receive an
            integrated employment placement without first participating in the two trial work
            experiences and have the flexibility to move from one trial work experience
            employer or situation to another prior to the end of the 60 day period, as appropriate
            to the needs and preferences of the individual.

            Please provide data on the numbers of individuals who have and have not
            participated in two trial work experiences and any follow-up activities that are
            required.

        c. §VIII(4)(e). Benefits Counseling. Information is provided on PPSD’s efforts to inform
           families of the need for benefits planning and consultation but no data is provided
           on the status of this requirement.

            Please indicate for the Quarter ending September 30, 2018 the number of students
            who have received a benefits planning consultation and the number who have not
            received this information.

        d. §XV(1)&(2). On-Site Reviews. Attachment F Quarterly Updates notes that PPSD has
           reported that the information packet provided by RIPIN describing BHDDH services
           is not provided in other languages which may be necessary for many providence
           families. The report also noted that PPSD had concerns regarding communication
           with DDD.

            Please describe the actions RIDE has taken or is taking to address these issues
            including relevant dates and the outcomes of those actions.

  Attachment L - Youth Exit Plan Narrative Summary

        Status: The State’s Plan to provide supported employment placements for all members
        of the Youth Exit Target Population who had not yet received a placement during the
        past year has achieved limited success. DDD and ORS provided detailed information on
        the numbers of target population members who received a supported employment
        placement by September 30, 2018, as well as on the steps that were taken to reach out to
        target population members who are not employed and their families to interest them in
         employment through mailings, phone calls and face to face visits. Progress continues to
        be evaluated through monthly and quarterly outcome tracking, ISP/CDP reviews, case
        management and data from participation in PCSEPP and Department of Labor and
        Training employment programs (see Attachment L). DDD reported to the Monitor their
        belief that current outreach and tracking efforts should continue to address the


                                                                                                 9
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 10 of 23 PageID #: 3284



        placement needs of this target population and a new placement plan was not necessary.
        The status of Youth Exit placements and related services as of September 30, 2018 is
        included in Table 1 below.

        Of the 417 individuals in the Youth Exit Target Population, a total of 257 individuals
        have received a supported employment placement (60%). Ninety-six (96) individuals are
        actively engaged in supported employment services (23%), while another 78 Youth Exit
        Population members (19%) are receiving a variety of community day services and
        supports including exploration and skills training, post-secondary education and health
        stabilization.                                              Table 1
        Three                    Youth   Exit Target Population  Supported  Employment Placement Status
        individuals                                     Through   September   30, 2018
        have                                                                                  Individuals  %

        requested a       Total Youth Exit Census Active Census                                      417 100%

        variance to               Individual Employment Placements to Date - Active Census           243  58%

        receive                                   Individuals Receiving Employment Services           96  23%
                                Individuals Receiving Community Day Services and Supports             78  19%
        integrated
                                                             Community Exploration Services 26
        community
                                                                         Variance Requested 3
        day services
                                                                           Personal Decision 8
        and
                                                                   Post-Secondary Education 5
        programming
                                                                         Health Stabilization 36
        and 8
                                                                         Total Active Census         417 100%
        individuals
                                * Non-Active Employment Placements not included in active
        have chosen                                                                   census          14
        not to receive                    Total Employment Placements Active and Inactive            257  60%
        services.

        Recommended Actions: The Monitor concurs with the State’s current approach to
        achieving supported employment placements for this population and requests that DDD
        specifically report on the placement status of this target population in each subsequent
        quarterly report.



  Attachment M – Department of Education Consent Decree Quarterly Report Summary



        Status: The report describes progress achieved by RIDE across three programmatic
        areas: outreach, education and support; quality improvement and data collection and
        reporting.




                                                                                                       10
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 11 of 23 PageID #: 3285



     1. Outreach Education and Support (§X). RIDE, in collaboration with the Regional
        Transition Centers and the TLS network, provided documentation of the training and
        technical assistance furnished to local schools, DD providers, families, stakeholders and
        others on a range of topics including introduction to state services, transition planning
        (Dare to Dream), implementing Employment First policies and achieving Employment
        First outcomes, requirements of the Consent Decree and other related topics throughout
        the reporting quarter. It is noted that RIDE and the RTCs provided 25 consults or direct
        technical assistance to LEAs during the reporting quarter. Meetings of the TLS Network
        with adult DD service providers covered the alignment of the individual services plan
        (ISP) with the individual education plan (IEP) and the career development plan (CDP).

        Quality Improvement (§XV). RIDE, in collaboration with the Regional Transition
        Centers (RTC’s), continues to implement the RI Employment First Quality Review
        Checklist on an annual basis, identifying barriers, deficiencies, gaps and additional
        training needs and technical assistance needed to meet the requirements of the CD and
        improve services for youth with IDD or those determined eligible for the adult service
        system. All Employment First Quality Reviews for the 2017-2018 school year have been
        completed. Professional Development and direct technical assistance during the 2018-
        2019 school year will focus on six areas: (a) development of a travel training curriculum
        and strategies, (b) systematic community instruction, (c) using authentic assessments in
        transition, (d) job carving, (e) transition assessments of individuals with the most
        significant disabilities, and (e) middle school transition assessments.

     2. RIDE Data Collection and Reporting (§XVI). RIDE reported the following data,
        consistent with Consent Decree requirements:

        a. §XV(2)(a). The number of career development plans in place for members of the Target
           Populations.

            RIDE reports that the June 2018 education census reported 515 active students aged
            14-21 years with IDD. Of this number CDPs were not in place for 24 individuals.
            Subsequent actions by RIDE have ensured that all students with IDD now have
            CDPs in place. The June 2018 census revealed 393 active students ages 14-21 who
            were categorized as youth with autism or having multi-handicaps. A ll youth in
            these categories now have a Career Development Plan.

            RIDE is collaborating with DD to also identify youth who may qualify for DD
            services categorized under IDEA as Other Health Impaired (OHI), Learning
            Disabled (LD) and Emotionally Disturbed (ED) and who have not been previously
            captured in the Youth Transition count. RIDE and DD are collaborating to resolve
            discrepancies between RIDE Special Education census data and data reported by


                                                                                                  11
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 12 of 23 PageID #: 3286



            DDD. Both agencies are currently working to establish data sharing procedures that
            will improve data quality and reporting.

        Note: RIDE did not report the number of individuals or programs in each category as
        required by the Consent Decree and ISA §XVI(2)(k), (l), (m), & (r). Information is
        required to be reported on a quarterly basis. Data on the numbers of individuals and
        programs must be reported to the Monitor for the quarters ending December 31, 2018
        and March 31, 2018 not later than April 30, 2019 as indicated below.

        b. §XVI(2)(k). The number of youth in the Rhode Island Youth Transition Target Population
           who have vocational objectives.

            This data point is collected through the US Department of Education, IDEA
            Performance Indicator 13 for secondary transition. RI is currently 100% compliant
            with this performance Indicator.

            Recommended Actions: Please report the number of youth in the Rhode Island
            Youth Transition Target Population as required by this provision.

        c. §XVI(2)(l). The number of youth in the RI Youth Transition Target Population who are
           exiting or graduating, or otherwise expected to exit or graduate each year, their career
           planning goals, and where they transition to following their exit.

            Recommended Actions: Please report the number and of Rhode Island Youth
            Transition Target Population members in each category as required by this
            provision.

        d. §XVI(2)(m). The number of qualified and trained individuals who develop assessments and
           transition plans for youth with I/DD across RI, and who participate on employment teams’-

                RIDE reports that all RI Certified Secondary Educators are trained in conducting
                transition assessment and developing transition plans in pre-service training.

            Recommended Actions: Please report the number of RI Certified Secondary
            Educators are trained in conducting transition assessment and developing transition
            plans in pre-service training as required by this provision.

        e. §XVI(2)(r). The number of in-reach, out-reach, and education programs and efforts offered to
           the Target Population(s).




                                                                                                      12
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 13 of 23 PageID #: 3287



            Recommended Actions: Please report the number of in-reach, out-reach, and
            education programs and efforts offered to the Target Population(s) as required by
            this provision.



  Attachment N – Transition Planning for Youth §VIII – Youth Transition Activities Summary-
  July 1, 2018 thru September 30, 2018



        Status: DDD, RIDE and ORS are collaborating in their efforts to improve the quality and
        coordination of transition services.
     1. DDD has significantly expanded its capacity in the area of Youth Transition, securing
        funding for a Youth in Transition Administrator, dedicated solely to transition related
        activities. This position will oversee the DDD Transition Coordinator and will manage
        the Rhode Island Parent Information Network (RIPIN) contract. The position
        additionally will work with RIDE and Local Education Authorities (LEAs) to strengthen
        transitions from school services to adult services and advise leadership on ways to better
        equip the adult system to efficiently transition youth leaving school into adult supports
        without gaps in services. Four DDD staff focus on transition services, three DDD Social
        Case Work Supervisors have approximately one quarter of their positions dedicated to
        transition and one full-time dedicated Transition Coordinator.


        The Quarterly Report documents the steps DDD and RIDE are taking to improve and
        expand the transition process and well as additional coordination taking place with
        RIPIN, ORS, LEAs, students and families. A coordinated effort between RIDE and DDD
        resulted in the development of a ISP-CDP crosswalk to facilitate the transfer of
        information on students’ goals and other pertinent information to adult ISPs. The
        resulting guidance tool will assist adult service providers in aligning school based goals
        and objectives with those that are developed later in the adult system. The use of the
        tool is being reviewed with DDD social caseworkers and presented during monthly
        PCSEP strategy meetings with provider agencies.


        The Quarterly Report documents the wide variety of activities DDD is engaged in to
        expand and improve the ability and capacity of the Division to assist target population
        members transition from school, to adult services. These include participation with
        RIDE, ORS, the Department of Health (DOH), Department of Children, Youth and
        Families (DCYF), RIPIN, Regional TAC Directors, LEAs, Provider agencies, and other
        outside organizations and departments on the State Council. Additionally, DDD is
        participating on Regional Technical Assistance Councils, Local Councils with ORS and
        RIPIN representatives and others. DDD in collaboration with RIPIN continues to


                                                                                                 13
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 14 of 23 PageID #: 3288



        attend IEP and CDP meeting of individual Consent Decree Target Population members
        participating in 20 such meetings during the past quarter.


        DDD has made significant improvements in the coordination and delivery of transition
        services to members of the youth Transition Target Population expanding the numbers
        of staff involved and the extent of participation with other state and private agencies
        and organizations. This is a very positive development and appears to be well
        coordinated with similar improvements taking place in person-centered planning and
        stakeholder outreach activities.


     2. ORS currently serves approximately 4,000 Rhode Islanders with disabilities, one third of
        whom are Transition Age Students who are interested in exploring work. ORS has a
        transition counselor in every high school and is an active member of the high schools’
        transition teams. Referrals are made through the IEP team, and discussion about referral
        is recommended during the IEP of their sophomore year. ORS provides WIOA/Pre-
        Employment Transition Services (Pre-ETS) in accordance with Workforce Investment
        Opportunity Act (WIOA) and has collaborated with the Department of Labor (DOL) and
        RIDE on a combined state plan that will set aside 15 percent of federal funds for services
        to students in school around a cluster of services. ORS also funds summer work
        experiences and the afterschool Tri-employment Program, which is targeted for students
        with learning disabilities who have not worked but could be placed in a work
        experience independently in the community.


     3. RIDE. This quarter RIDE and the RTC’s have provided over twenty-five direct
        technical assistance activities to LEAs to support the implementation and requirements
        of the Consent Decree related to Youth in Transition. RIDE will be hosting a state-wide
        Transition Resource Fair in March. The event will include adult service agencies,
        community and recreational services as well as state agency providers; postsecondary
        and training institutions and parent and advocacy organizations. This event is
        intended to support families and students access resources and learning opportunities
        related to transition. These technical assistance activities are detailed by region and can
        be found in RIDEs quarterly report, Attachment M.


        Recommended Actions: Section VIII Transition Planning for Youth identifies ten
        specific requirements that need to be fulfilled under the Consent Decree. The State is
        requested to describe progress on these requirements as a part of the next quarterly
        report for the period ending March 31, 2019 that will be submitted at the end of April.



  Attachments O, S, & Bb – Conversion Institute Quarterly Summary and Related Activities


                                                                                                  14
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 15 of 23 PageID #: 3289




  1. Data Collection and Reporting. Ref: Consent Decree §XVI and additional Attachments Bb, S

         Status: With the Monitor’s approval, the complete Sherlock Survey is being
         administered once each year (data collected in March, reported in June/July) and a
         modified survey is administered mid-year (data collected in September, reported in
         December) The modified survey was provided as Attachment Bb. Data was entered by
         the provider organizations in October.

         The Sherlock Center additionally is collecting and reporting data for the National Core
         Indicators program, in coordination with DDD and provider agencies.

         The new approach appears to be an effective strategy for gathering and reporting data
         and reduces the data collection burden for provider agencies.



  2. Person-Centered Planning Ref: Consent Decree §IV(1)(3); §VI(B)(4), §VII(2)(5)(7); and
     §VIII(7). Attachments P and Q.

         Status: DDD is implementing a solid strategy for building the capacity for person-
         centered planning and thinking throughout the IDD service delivery system. The
         Division contracted with the Sherlock Center Conversion Institute to develop a
         comprehensive Person-Centered Thinking Guide in collaboration with the State,
         provider organizations, individuals and families. The guide outlines the philosophy,
         goals and anticipated outcomes to be achieved through person-centered planning as
         well as the benefits of involving the people receiving services in the decisions that affect
         their lives and the supports they receive. A Person-Centered Pilot Project was launched
         during this reporting quarter with 92 individuals and 15 provider agencies participating.
         The pilot will offer coaching sessions and tools to measure outcomes and assist in
         implementation of the person-centered planning process that will inform ongoing
         technical assistance in the areas of person-centered planning. The Division reports that it
         will continue to partner with the Conversion Institute to advance the policy and practice
         of person-centered planning system-wide. Information provided by the State in
         Attachment O details the assistance being provided to assist facilitators and an activity
         log to measure fidelity to the model as each participant implements the 15 components
         of the person-centered thinking process. Six months after the new plan is complete,
         Conversion Institute will (a) compare the current plan with the previous plan and (b)
         will assess impact and changes in the participant’s life. The Person-centered Thinking
         Pilots will provide important information on the effectiveness of the strategies being
         used to expand person-centered practices throughout the DD system.


                                                                                                   15
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 16 of 23 PageID #: 3290




          The Court Monitor, in collaboration with the Department of Justice, recently completed
          a review of the ISPs and CDPs of a sample of members of the Birch Exit Target
          Population (Interim Settlement Agreement) who are also covered by the Consent
          Decree. The review (completed October 2-3, 2018) noted improvements in the number of
          target population members with current ISPs and CDPs with all individuals in the
          sample having a ISP/CDP on file. Unfortunately, documentation that person-centered
          planning had taken place was able to be located in less than half of the 17 plans
          reviewed (47%). Furthermore, the alignment of the services received with the person’s
          ISP/CDP goals was found to exist in 12 of the 17 records reviewed (71%).3 It is
          important to note that the sample was small and focused on individuals who are target
          population members of both the Consent Decree and the ISA.

          DDD has significantly increased training and technical assistance being furnished to
          provider agencies on person-centered practices and planning throughout the DD
          system. Quality improvement activities with provider agencies currently taking place
          taking place through the PCSEP program scheduled to take place through the Divisions
          quality improvement initiative can be expected to have an impact on the quality of CDPs
          and ISPs being developed and implemented.

  3. Training: Ref: Consent Decree §IX(1), (2), & (3). Sherlock Center Training Summary

          Status: The Sherlock Center Conversion Institute reports that it is providing training
          and technical assistance to provider agencies across a number of key areas, continuing
          to offer ACRE certified employment programs and three trainings resulting in mini
          certificates. An online ACRE certification is also available offered in two phases to
          enable learners to complete the required on-line coursework and fulfill the fieldwork
          and other ACRE requirements. Mentors are assigned to learners during phase 2. It is
          noted that registration for these sessions has continued to decrease over the past
          several months. Additional trainings are being offered in the following areas: family
          employment awareness training (FEAT), public benefits, person-centered thinking
          facilitation, and a certificate program for direct support professionals (DSP I). In
          addition to the ACRE training referenced above, the Conversion Institute offers
          training opportunities through the College of Direct Supports. The first cohort
          completed the training and was awarded certificates this summer. Four agencies use
          the CDS modules for all their staff.

          The Sherlock Center has provided technical assistance to provider agencies in a


  3See the Court Monitor’s fourth Report on the Status of Rhode Island’s Response to the Order of
  Compliance with Outstanding Interim Settlement Agreement Requirements Filed June 23, 2017.


                                                                                                    16
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 17 of 23 PageID #: 3291



        number of key areas. The Institute is engaged with the Business Innovation Factory
        (BIF), a high caliber business design firm, to support organizational transformation from
        legacy services to person-centered supports, provided within a sustainable business
        model. Support is provided though a grant from the state’s Department of Labor and
        Training that provides the opportunity for five provider agencies (COVE, Looking
        Upwards, Perspectives, West Bay and Whitmarsh) to participate in a multi-faceted
        learning immersion and focused design process guided by BIF. Mary Madden and
        Maya Colantuono from the Sherlock Center are working with the BIF team, to provide
        on-going coaching, inter-BIF session group meetings, and weekly check-ins with the
        participating agencies.

        Additional direct technical assistance was provided during the past quarter to Access
        Point, Avatar, Perspectives and Spurwink. The Institute also facilitated meetings with
        the Community of Practice currently involving 10 agencies, provided leadership
        training with 6 provider agencies and participated with DDD and 6 provider
        organizations in the integrated day services self-assessment process. Benefits planning
        services were also provided (see above at Attachment A).

        The Sherlock Center in collaboration with DDD is furnishing training and technical
        assistance across a wide variety or topical areas consistent with the requirements of the
        Consent Decree.



  Attachment R – Participant Survey



        Status: Advocates in Action completed a survey of the services and supports received by
        individuals with IDD in RI (Attachment R). The state reports that the survey included
        132 unique responses finding 48 individuals were employed and of those employed, 34
        were in competitive employment placements. Of the individuals employed, 96 percent
        reported being satisfied with their job and of those receiving supported employment
        services, 97.0 percent indicated they felt their service/support needs were being met.
        Seventy-six percent of the survey respondents who were not working were receiving
        employment services. Of those individual receiving services, 87.0% reported being
        satisfied with their services.

        The participant survey was developed by individuals with IDD receiving support. It is
        administered by people with disabilities in a peer-to-peer format that is designed to
        gather the perspectives of individuals participating in developmental disabilities
        services. DDD reports that the survey provides valuable information that will be used to
        inform service quality improvement strategies. Participant surveys of this type are not


                                                                                                  17
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 18 of 23 PageID #: 3292



        required by the Consent Decree. The State is commended for its support of this very
        important initiative.



  Attachments A, T – X: Supported Employment Ref. Consent Decree §V; §XIV(4) & (5).



        Status: The State summarized progress on meeting Consent Decree requirements
        regarding supported employment and the delivery of supported employment services
        and supports across DDD and ORS. A total of 54 Consent Decree target population
        members were placed during the reporting period ending September 30, 2018. The total
        number of placements achieved during the first three quarters of 2018 was 223, a slight
        increase over the number of individuals placed during the first nine months of 2017, 210.
        Overall, the total number of placements that have been achieved to date is 840
        individuals.

     1. DDD. The Division has launched the Person-Centered Supported Employment
        Placement Program (PCSEPP) to increase the number of target population members
        with supported employment placements through an incentive-based program. The
        placement initiative achieved 169 placements in 2017 and, slightly fewer, 141 in 2018,
        totaling 310 placements. Altogether, 479 individuals are currently enrolled in the
        program.

     2. ORS. ORS reports that 85 individuals received supported employment placement by
        September 30, 2018. The agency launched a Performance Based Service Agreement
        (PBSA) initiative in 2017 with 7 provider organizations. A total of 45 individuals
        received services from the PBSA Pilot. Of this number, 15 individuals received
        supported employment placements, about 33% of the total. Participants worked an
        average of 14.2 hours worked per week. The remaining 24 individuals continue to
        receive ORS/DDD services with the goal of employment. Six have chosen to leave the
        employment program but still continue to receive DDD services. ORS performed a
        review of the program. After discussions with the federal Rehabilitation Services
        Administration, and BHDDH-DDD, ORS decided to discontinue pilot, and return to
        standard fee for service model. ORS will not be modifying its funding structure at this
        time.




                                                                                                  18
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 19 of 23 PageID #: 3293



        Improving Hours Worked §V(J)&(K) – Attachment X. The Consent Decree requires
        that all individuals in the Youth Exit Target Population and all individuals in the
        Sheltered Workshop and Day Target Populations who receive a supported
        employment placement to work an average of 20 hours per week by May 1, 2016 and
        May 1, 2018 respectively (§V[J]
        and [K]). To date, these                     Supported Employment Average Weekly
        employment goals have not been                 Hours Worked by Target Population
        met.                                 $16.00
                                                                     Figure 1
                                               $14.00
                                               $12.00
        To address this requirement, the $10.00
        Court Monitor requested to             $8.00
        DDD and ORS to collaborate             $6.00
        with provider agencies on the          $4.00

        development and                        $2.00
                                               $0.00
        implementation of a plan and
                                                     Sep-17       Dec-17       Mar-18       Jun-18        Sep-18
        strategy for increasing the
        average hours worked per week                  Day Program       Sheltered Workshop        Youth Exit

        across all individuals in the
        Youth Exit, Sheltered Workshop and Day Target populations by March 1, 2017. The
        State prepared and began implementing the plan and strategy as requested but the
        results of this initiative have not been successful. Information published in the Consent
        Decree Quarterly Data Reports from September 2017 to October 2018 indicates that no
        progress has been made in increasing the weekly hours worked by Consent Decree
        target population members during the past 18 months since the plan was put into
        action (See Figure 1 above and Table 2 below).

                                                                       Table 2
                                                     Supported Employment Average Weekly Hours
        DDD and ORS recognize the lack
                                                             Worked by Target Population
        of progress in this area noting in
                                                  Quarter Ending     Day       Sheltered   Youth
        the current quarterly report that
                                                                   Program Workshop         Exit
        number of activities have been
                                                 September 2017       11         12.4       14.5
        and continue to be conducted to
                                                 December 2017        10         12.9       13.9
        gather information on hours
        worked and provide technical             March 2018          9.7         13.1       14.5
        assistance. The two agencies state       June 2018            10         11.8       14.2
        that they will discuss lessons           September 2018      10.8        12.8       13.3
        learned to date and the                  Average/Quarter     10.3        12.6       14.1
        challenges that they have encountered in their efforts to expand the hours that target
        population members are working and indicate that they will develop new strategies to




                                                                                                         19
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 20 of 23 PageID #: 3294



        move forward on this issue and will provide details in the January 31, 2019 Quarterly
        Report.
        DDD and ORS DDD report that they contracted with Advocates in Action to conduct a
        survey of participants to gather information about hours worked, job satisfaction, and
        day supports and that follow-up discussions will take place in the next quarter to
        identify lessons learned and review alternate ways to reach out to participants for
        feedback on various topics, not just hours worked. It is important to note that data
        from the Participant Survey does indicate that the most common reason for not being
        entirely satisfied with a job was the desire to work more hours.
        DDD and ORS have taken steps to attempt to incentivize providers to work with
        individuals receiving support to increase the hours they are working. DDD has
        included performance payments in the PCSEP program tied to increases in work
        hours, and has enrolled individuals who have been working but want additional
        hours and supports through job retention services to maintain employment. Monthly
        meetings with providers are continuing to identify obstacles and solutions. ORS
        continues to promote increasing hours worked through regulation and policy. One
        example of this is the promulgated Self-Employment Regulations which requires that
        individuals are able to substantially perform the tasks of the job, work at least 10 hours
        a week at least at minimum wage, with integration in the community and earning a
        comparable wage to individuals who are not disabled. The State indicates that the
        strategies in place will be reviewed and the details of the new strategies will be
        provided in the January 31, 2019 Quarterly Report.
        Recommended Actions: DDD has not met the requirements of this provision, nor has
        demonstrable progress been made on achieving this requirement during the past two
        years. The State has identified a number of actions that it intends to take to review past
        efforts to increase the numbers of hours worked by target population members and
        develop new strategies for moving forward. This is a positive step forward and clearly is
        needed. But, as noted by the Plaintiffs, the requirements of the Consent Decree must be
        met. The Consent Decree Coordinator is requested to set up a meeting or conference call
        between the Monitor, the Department of Justice and representatives from DDD, ORS
        and provider agencies to discuss its plans and strategies for improving the hours
        worked by Consent Decree target population members not later than February 15, 2019
        following the completion of its report.



  Attachment Z – Interim Settlement Agreement




                                                                                                 20
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 21 of 23 PageID #: 3295



        Status: The ISA Status Update focuses on ISA requirements and related activities as
        included in and referenced by the Order of Compliance issued on June 23, 2017. Key
        updates include the following:
     1. Person-Centered Career Development Planning. DDD reports that the Division
        continues to provide oversight and technical assistance to ESRI and other agencies to
        improve the alignment of plans, rewrite plans that are inadequate, and work on
        implementing plans for employment and integrated day activities. This quarter
        focused on improving State-provided guidance and tools that providers are using in
        order to ensure quality and to effect system change in this area. DDD shared
        additional alternative formats for plans, developed a technical bulletin outlining
        expectations and flexibility in plan writing, and hosted a meeting for support
        coordinators and plan writers to answer questions and provide some technical
        assistance around plans, person-centeredness, variances and retirement, and
        employment. DDD reports that its approach to the ISP is being revised to enable
        providers to use the person-centered planning guidelines to develop a whole life plan,
        which will then be used to inform a comprehensive ISP/CDP/Plan of Care detailing
        how waiver funds will be used in support of the person-centered plan. DDD reports
        that it has shared a variety of plan templates with providers and plan writers that can
        be altered as wanted, encouraging flexibility and greater person-centeredness in plan
        writing. There has been favorable feedback from various stakeholders. Providers were
        apprehensive about the change due to prior directives for standardized goals in a set
        format. The quality of plans has noticeably started to improve with the opportunity to
        use more creative and flexible formatting.
        Recommended Actions: DDD has shared the Person-centered Thinking Guide with all
        provider agencies and is offering technical assistance and guidance to provider
        agencies on the implementation of the person-centered approach for planning and
        support delivery. The determination of the State’s substantial compliance with the
        provisions and requirements of the ISA will be completed over the next several
        months. It is strongly recommended that the Division communicate to provider
        agencies the importance of addressing the structural components of person-centered
        planning, as described on pages 4 through 8 of the Guide to ensure their plans and
        planning processes address the key components of the person-centered planning
        process.

     2. Prioritizing Placements through the Person-centered Supported Employment
        Program. DDD state continues to work with its provider partners and consumers to
        meet the employment and other service needs of the 46 ISA TTP and Birch target
        population members identified in the June 23, 2017 court order. Only 18 of the total 46
        have received integrated supported employment placements to date. An additional 12
        individuals are receiving employment services with the goal of achieving integrated



                                                                                                  21
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 22 of 23 PageID #: 3296



        employment at a later date. The Division reports that of the remaining 16 individuals,
        3 have chosen to retire, 3 do not wish to become employed at this time, 7 cases have
        been closed and 3 individuals are not actively receiving services due to personal
        reasons.

        The Court Order of June 23, 2017 required the State to place all 46 individuals
        described. The State developed a plan to place these individuals that included an
        assessment of the needs and preferences of each individual. As noted above, 16
        individuals are not actively interested in pursuing supported employment at this time
        and legitimately can be removed from the list – provided, of course, that the State
        ensures that employment services will be provided to any of these individuals if and
        when they express a desire to receive them. Data provided by the State indicates that
        12 individuals are receiving employment services. This number has remained
        unchanged for the past several months.


        Recommended Actions: DDD is requested to review the status of each of the 12 target
        population members and provide a brief report to the Monitor on the status and
        employment prospects of each individual. This report must include any additional ISA
        target population members who begin receiving supported employment services and
        must be submitted in conjunction with the State’s Quarterly Report for the period
        ending March 31, 2019. The status of these individuals will be reviewed by the Monitor
        in the upcoming substantial compliance review of the ISA in the Fall 2019.


     3. CWS/ESRI Quality Management Oversight. DDD continues to provide oversight and
        technical assistance to the program. ESRI has achieved a reinstatement of its full
        operating license from BHDDH and progress is being made in the following areas:

            x   Staffing and personnel – Five new staff have been hired and the starting salary
                has been increased.
            x   Staff training is being provided across a wide range of relevant areas including 5
                Service Accomplishments, Job Coaching and Breaking Down a Job, Community
                Mapping, PATH development, ISP, CDP, and Person-Centered Plan
                development and implementation. All employment staff are also enrolled in the
                Supporting Meaningful Employment ACRE training, and one staff is also a
                Certified Rehabilitation Counselor.
            x   Case managers are working with direct support staff on person-centered
                planning and implementation.

     4. Quality Improvement Initiative. DDD-BHDDH continues to develop its capacity to ensure
        quality improvement activities take place on an ongoing basis as required by ISA §XV with the


                                                                                                    22
Case 1:14-cv-00175-JJM-PAS Document 92 Filed 03/20/19 Page 23 of 23 PageID #: 3297



         assistance of a nationally recognized contractor. Current activities focus on reorganizing to
         support a centralized quality management division, and developing the capacity to assess
         provider program performance, complete investigations, furnish protective services and
         provider licensing. DDD-BHDDH is expanding its capacity in this area in accordance
         with its Quality Improvement Plan.

         Recommendation: DDD is urged to initiate full quality improvement assessments,
         consistent with Consent Decree/ISA §XV, of provider agencies serving ISA target
         population members as soon as possible.




  Respectfully Submitted,

  Charles Moseley EdD
  Court Monitor
  February 18, 2019




                                                                                                     23
